IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BIRDIE ASSOCIATES, L.P., A               : No. 474 WAL 2016
PENNSYLVANIA LIMITED                     :
PARTNERSHIP,                             :
                                         : Petition for Allowance of Appeal from
                 Petitioner              : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
CNX GAS COMPANY, LLC, A                  :
CORPORTION, A/K/A CONSOLIDATION          :
COAL CO., A CORPORATION AND/OR           :
CONSOL PENNSYLVANIA COAL CO., A          :
CORPORATION,                             :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2017, the Petition for Allowance of Appeal is

DENIED.